By separate notices of appeal, appellants, (1) executor of the last will and testament of Gail Borden, deceased, and (2) a special guardian, appeal from so much of a decree of the Surrogate’s Court of Westchester County settling the intermediate account of the executor as allows the claims of the respondents Occidental College and Walter Brodhead with incidental costs, disbursements and legal fees, declares the respondent Brodhead to have been an employee of testator prior to his death and overrules the first objection of respondent Brodhead to the account and dismisses the same without prejudice to renewal. Decree, insofar as appealed from, unanimously affirmed, with costs to all parties appearing and filing briefs, payable out of the estate. No opinion. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ. ■ [See post, pp. 830, 878, 905, 960.]